Writ of Mandamus Denied and Opinion Filed December 3, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01649-CV

          IN RE MAGNUM HUNTER RESOURCES CORPORATION, Relator

                Original Proceeding from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-02198

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Lang
       Before the Court is Magnum Hunter Resources Corporation’s Petition for Writ of

Mandamus. Relator contends the trial judge erred in ordering the production of certain reserve

reports. The facts and issues are well known to the parties, so we need not recount them herein.

Based on the record before us, we conclude relator has not shown it is entitled to the relief

requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator=s petition for writ of mandamus.




                                                  /Douglas S. Lang/
                                                  DOUGLAS LANG
                                                  JUSTICE


131649F.P05